Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 13, 2022

The Court of Appeals hereby passes the following order:

A22A0706. WILLIE FLETCHER v. THE STATE.

      In 2012, a jury found Willie Fletcher guilty of armed robbery, aggravated
assault, and possession of a firearm during the commission of a felony. The trial court
placed the final charge against Fletcher, possession of a firearm by a convicted felon,
on the dead docket. Following entry of his sentence, Fletcher filed a motion for new
trial. On April 5, 2021, the trial court denied Fletcher’s motion for new trial, and
Fletcher filed this appeal. We, however, lack jurisdiction.
      In Seals v. State, 311 Ga. 739, 741 (2) (860 SE2d 419) (2021), the Supreme
Court determined that a criminal case in which charges have been dead-docketed is
non-final for purposes of appeal. Accordingly, in order to appeal the denial of his
motion for new trial, Fletcher was required to comply with the interlocutory appeal
procedure and obtain a certificate of immediate review. Id.; OCGA § 5-6-34 (b). His
failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/13/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.